                                                                              cl-Ee s OFFICE U,&.DIST. CY RT
                                                                                     AT ROANOKE,VA
                                                                                          FILED

                                                                                     MA2 16 2222
                        IxTHEvxlIXoSTATSSmslw c'
                                               rcoclt'
                                                     r at,
                                                         u c UDLEM LERK
                      FOR THS w sslx ltx m svm c'r OF VIRGIXIA                        oEe    cu x
                                Rowxou olw slox

M A RL ON C A NA DY ,                                  CASE NO .7:17CV00464

                       Plaintiff,
V.                                                    G M O R AN D U M O PIM O N

M .HODGES,c K ,                                       By: Glen E.Conrad
                                                      Senior United StatesD istrictJudge
                       D efendants.


       M arlon Canady, a Virginia inmate proceeding pro K , filed this civil rights action
                                                                  .




pursuantto 42 U.S.C.j1983. Canady allegesthatprison officials used excessive force and
acted with deliberate indifferenceto his seriousm edicalneeds,in violation ofhis constimtional

rights. Afterreview oftherecord,the couitconcludesthatthe defendants'm otionsforsllmm ary

judgmentmustbegrantedinpartanddeniedinpart.
                                        1. BA CK GRO U ND .

       In2015,CanadywasincarceratedatKeenM otmtainCorrectionalCenter($:KM CC'').On
Jtme25,2015,InmateAmesattacked Canady with aheavy objectin asock.l Canady blocked
the weapon with a trash can,foughtAm es,and wrestled him to the floor. Floor officerBostic

sprayed Oleoresin Capsicllm ($$OC'')peppergasin the facesofboth inmates.z The OC gas
bllrning hiseyes and blurring hisvision caused Canady to clim b offAmesand geton thefloor.

Nevertheless,withoutfrstgiving a warning shotorhorn,OfficerHodges in the controlb00th

shotCanady in the back ofhis rightthigh with a canister ofO C gas. W hile Canady was already


        1 Thesnmmmy ofCanady'sallegations,9om hiscomplaintand hisdeclarationsin supportofhisresponse
tothedefendants'summaryjudgmentmotions,ECFNos.1,72-2,and74-1,isstatedhereinthelightmostfavorable
tohim asrequiredatthisstageofthelitigation,anddoesnotconstitm eanyfinding offact.
       2 OC spray isachemicalagentsimilarto whatiscommonly llnown aspepperspfay ormaceandH itatesa
person's eyes,throat,and nose. See,e.a.,Park v.Shiflet 250 F.3d 843,849 (4th Cir.2001)(describing the
physiologicaleffectsofOC spray).
on the floor,Bostic sprayed OC gas on Canady's face,eyes,chest,and nnns a second tim e.

Canady puthisrightarm up to protectllis eyes from the spray,when he heard a dog bark,and

Bostic backed away. W ithoutany verbalwarnings,SergeantBarbetto then engaged his attack

dog,Blitz,on Canady twice,shouting forthe inmates to getto the floor,when Canady was

already there. Canady suffered dog bites to hisrightforenrm and his rightllip. Bostic sprayed

Canady with OC gasathird tim e,wllilehewaslyingfacedown.

       Am eswasfotmd guilty ofseveralprison disciplinary infractionsasaresultofllisactions

and was later transferred to a higher security facility. Canady was not charged with a

disciplinary infraction forsghting,because surveillmwe cnm era footageproved thatççhe did not

initiatethefight,and only acted to protecthimself.'' Com pl.11,ECF No.1.

       Afterthe incident,officersescorted Canady and Amesto segregation with anotherofficer

flm ing the process with a cam corder. They then placed Canady in a locked showerwith his

handscuffedbellindhisback.Bosticdelayedtakingofftùehandcuffsforfvetotenminutesand

may also havedelayed calling the medicalunitforevaluation ofCanady'sinjuries. Afterthe
officersrem oved hiscuffs,Canady stoodtmderthe showerwaterformorethan an hour.

       W hen Acting M edicalAdministratorE.W hited reported to the showeraream orethan ml

hourafterthe incident,Canady told llim thattheOC gaswasstillbtlrning llissldn. W hited told

him çitherewasnothingmedicalcouldbedonefordogbites,andthe(OC)gaswouldevenmally
wearoff'' Canady Decl.! 19,ECF No.72-2. W hitedprovided no medicaltreàtment,no anti-
biotic ointm entforinfection,no m edication forpain,no tetanusshot,and no solution to w ash off

the chem icals from the OC spray. He was only concerned with having Canady sign a $5.00
copay form forafuture doctor'svisit. Canady received atetanusshotthe nextday.
        Canady filedhisj1983 complaintin October2017,suingHodges,Bostic,Bmbetto,and
W hited.Canady allegesthefolloiving claimsforrelief:(1)onJune25,2015,defendantHodges
used excessive force against Calpdy by firing an OC canister athim when Hodges knew the

fighting had stopped;(2)Bosticused excessive forceagainstCanady by spraying him with OC
spray multiple timesafterthe fghting had already stopped:(3)Barbetto used excessiveforce
againstCanady by engaging lliscahinetwo tim esafterCanady was already lying on theflooras

ordered;and(4)W hitedactedwithdeliberateindifferenceto Canady'sseriousmedicalneedsby
providing no p edicaltreatm entoq the day of the incident. As relief,Canady seeks m onetary

dnm ages.

        DefendantsBostic,Hodges,and Barbetto have fled a motion forsllmmaryjudgnwnt,
supported with affidavits and otherevidence,including surveillance cam era footage,in support

of their argllm ents that they used only the am otmt of force necessary to restore orden3

DefendantW hited hasfiled a separate motion forsllnnmaryjudgment,supported by afsdavits
andm edicalrecords. Canady hasrisponded to them otions,making them ripefordisposition.
                                          II. DISCU SSION .

                             A. Exhaustion ofAdm inistrativeRemedies

        A prisoner cnnnot bring a civil action concernl
                                                      'ng prison conditions until he has Grst

exhausted available administrative remedies at the prison where he is consned. 42 U .S.C.

j1997e(a). To comply with j 1997e(a),an inmate mustfollow each step ofthe established
grievance procedtlre that the facility provides to pzisoners and m eet a11 deadlines within that

         3 Thecourtpreviouslygrantedthedefendants'motionstodismissCanady'sj1983claimsastime-barred.
Canadyv.Hodaes,No.7:17CV00464,2018WL 3146792(W.D.Va.June27,2018).Canadyappealed.'                I'
                                                                                                  hecourt
ofappealsplaced hisappealin abeyance,pending itsdecision in Battlev.Ledford,912 F.3d 708,718(4th Cir.
2019) (applying federalequitable tolling principles to accotmt for time lost during inmate's exhaustion of
 administrativeremediesasmandatedunder42U.S.C.j 1997e(a)). Undertheruling inBattle,thepartiesfiled a
jointmotion forsunzmary reversalofthe court'sdismissalofCanady'sclaimsastime-barred,the motion was
g anted,andthecasewasremandedforfurtherproceedings.

                                                   3
procedure. SeeW oodford v.Nao,548U.S.81,90-94(2006).A defendantbbarstheburden of
proving the affinnative defense that the plaintiff failed to exhaust available administrative

remediesregardinghisclaimsbeforefilingsuit.Jonesv.Bock,549U.S.199,216(2007).
       W hited contendsthatbefore filing this lawsuit,Canady failed to exhaustadministrative

rem ediesregarding his claim sagainstW hited. In supportofthisaY rm ative defense,how ever,

W hited offersnothing more than the copiesofgrievances and appealsthatCanady himselfhas

subm itted in supportofhis claim s. W hited fails to present any affirm ative evidence of the

grievance procedures Canady wasrequired to follow orshowing thatCanady did notfile any

otheradm inistrative rem ediesand appealsabouthismedicalcare.Accordingly,the courtcnnnot

grantW hited'smotionfordismissalofCanady'sclaimsagainsthim underj 1997e(a).
                            B. The Summ ary JudgmentStandard.

       The'standard forreview on amotion forsllmmaryjudgmentiswell-settled. Thecourt
shouldgrantsummaryjudgmentonlywhenthepleadings,responsestodiscovery,andtherecord
revealthatE'there is no genuine dispute asto any m atedalfactand the movantis entitled to a

judgmentasamatteroflaw.''Fed.R.Civ.P.56(a);see,e.g.,Celbtex Com .v.Catrett477U.S.
317,322-23 (1*986);Anderson v.Liberty Lobby.Inc.,47t U.S.242,250 (1986). A genuine
disputeoffactexistsçliftheevidenceissuchthatareasonablejurycouldréttu'
                                                                     n averdictforthe
nonmovingparty.''Anderson,477U.S.at248.Inconsidering amotionforsummaryjudgment,
thecourtm ustview thefactsand the reasonableinferencestobedrawn f'
                                                                 rom thefactsin thelight

m ostfavorable to the party opposing them otion. Ld-aat255. To be successfulon a m otion for

summaryjudgment,amovingparty ççmustshow thatthereisan absence ofevidenceto support
thenon-nioving party'scase''orthatççthe evidence isso one-sided thatone party mustprevailas
a m atteroflaw.''Lexinaton-south Elkhom W aterDist.v.City of W ilmore.Ky..93 F.3d 230,

233(6th Cir.1996).
       W hen amotion forsummaryjudgmentismadeand isproperly supported by afsdavits,
the nonmovingparty m ay notreston them ereallegationsordenialsofthe pleadings.Anderson,

à77 U.S.at256 (citing Fed.R.Civ.P.56(e)). Instead,thenonmoving party mustrespond by
                                   -
                                   .

aftidavitsorothem ise and presentspecific factsfrom which ajury could reasonably find for
either side. Id.at256-57. W here the plaintiffs version ofevents is so utterly discredited by

unchallenged video footage thatno reasonablejury could believe him,sllmmaryjudgmentis
appropdate. See Scottv.Harris,550U.S.372,380-381(2007)CTheCourtofAppealsshould
nothaverelied on such visible fiction;itshould have viewed thefactsin thelightdepicted by the

videotape.');accord 1ko v.Sllteve,535 F.3d 225,230 (4th Cir.2008)(sçEW qhere,ashere,the
record contains an tmchallenged videotape capturing the eventsin question,we mustonly credit

theplaintiffsversionöfthefactstotheextentitisnotcontradictedbythevideotape.'').
                               C. TheExcessiveForce Claim s.

       The defendants offer the following evidence in supportof their m otion for summ my

judgmentthrough ao davitsandcamerafootage.On June25,2015,atapproximately8:51a.m.,
Bosticsaw Am esand Canady begin to sght. Heradioed forassistance and instnzcted allinm ates

to 1ieon the grotmd. Afteran audiblewnrninghad issued in thepod,Hodgesin thecontrolb00th

fired a40 mm single impactrotmd ofOC gasthatstnzck Candy on therightthigh. Atthatpoint,

Canady w as on top of A m es,and they both continued to fght. Bostic approached them on foot

and orde'
        red them to jtop fighting. W hen they failed to do so,Bostic adm irlistered a onehalfto

one second burst of OC spray to the inm ates'generalfacialareas. They continued to fight.
Bostic adm inistered a second burstof OC spray toward the inm ates'faces,buttheir struggles

continued.

       Atthispoint,Barbetto anived with hiscanine,Blitz,and gavethree verbalwnrningsfor
Ames and Canady to stop fighting. They kept sghting. According to Barbetto, Canady

attempted to lcick Am es,and ashe did so,Blitz engaged on Canady's rightllip. Barbetto told

Canady to stop resisting. Instead,Canady sw ung llisleftarm,and Blitz released Canady'slzip

and engaged llisleftarm. Video footage reflectsthatBlitzwasengaged on Canady foronly five

to six seconds before Barbetto disengaged the dog. Barbetto states that in VDOC facilities,

officers use canines when appropriate to help reduce assaults on staffand inm ates by helping

security officersto restrain disnlptiveinmatesand otherwise controlinm ate behavior. He states

thatoftk ersççdo notallow K-9sto assaultoffenders.'' M em .Supp.M ot.Sum m .J.Barbetto Aff.

!5,ECFNo.63-2.
       After the altercation ended,officers restrained both inm ates and escorted them to the

specialhousingunit.Atapproximately 9:55 a.m .,W hited reported to theunitand evaluated boih

inmates. According to the accident report,W hited noted no injuries from the dog bite to
Canady'sleftnrm and only a smalllaceration from thedog bite to hisrightthigh with a çsscant

nm otmtofblood.'' M itchellAff.Encl.C,ECF N o.63-3.

       Tostateaclaim tmderj 1983,aplaintiffmustallegedçtheviolation ofarightsectlredby
the Constitution and laWsofthe United States,and mustshow thatthe alleged deprivation was

committed byaperson actingtmdercolorofstatelam ''W estv.Atkins,487U.S.42,48(1988).
lt is w ell established that only ççthe unnecessary and w anton infliction of pain .. .constittztes

cnzeland unusualptmishm entforbidden by theEighth Am endment.''Hudson v.M cM illian,503

U.S.1,5(1992). Onthéotherhand,noteverymalevolenttouchby aprisonguardamotmtsto a
deprivation ofconstim tionalrights. Id.at9. W hereofficersapply forcein a good faith effortto

restore orderand discipline,there isno excessive force.1d.at6-7.

       In the excessive force context,the courtmustinquire whether offkials,subjectively,
applied force ççin a good faith effort to maintain or restore discipline or m aliciously and

sadistically for the very purpose of causing hnrm''and whether ççthe alleged wrongdoing was

objectivelyharmftzlenoughtoestablish aconstitutionalviolation.''1d.at6,8(emphasisadded).
The subjective inquiry considers: (1)the need forapplication offorce,(2)tçthe relationship
between thatneed and the nmountofforce used,''(3)the extentofthe injury,(4)ççthethreat
reasonqbly perceived by the responsible officials''based on the factsknown to them,and (5)
''any effortsmadetotempertheseverity ofaforceRlresponse.''J-IJ.at7.Toprovetheobjective
componentofllisexcessiveforceèlaim ,Canady mustshow' thatthecorrectionaloftk ers'actions
       .   . ..   .           ' -   .   .   .       .   .

weremorethan aCJde.mizl
                      'imisuseg)ofphysicalforce.,, 1d.at10. ln short,in considedng an
                                                                   '
                          .

excessiveforce claim,the Stcorejudicialinquiry gis)...thenature ofthe force specifically,
whetheritwasnontrivialand wasapplied m aliciously and sadistically to cause hann.'' W ilkins

v.Gaddy,559U.S.34,39(2010).
       Canady alleges'thatthe defendants'uses offorce againsthim a11occurred when he and

Ameshad already stopped sghting,and hewason thefloorasordered. Hisallegationsthusstate

a claim thatthe ofscersused more than trivialforce to causehnrm ratherthan to restore order.

The defendants' testim ony describes an ongoing fightthatcontinued despite their good faith

effortsto stop it,firstwith verbalorders,then using the OC m unition round,then the btlrstsof
                                                '
                      ,

OC gas,and finally,the canine,which convinced the inmates to separate and com ply with

orders. These contrasting versionsofeventswould ordinadly presentgenuineissuesofmaterial

factmstotheexcessiveforceclaimsthatwouldprecludesummaryjudgmentandrequireatrial.
       In this case, however, the defendants argue that surveillance cam era footage of the

incidentclearly shows that Canady and Ames continued to fightthroughoutthe uses offorce.

Canady hasviewed the video footageand doesnotchallengeitsàccuracy. The courtagreesthat

the video footage clearly depicts the inm ates fighting when the impactrotmd strikes Canady's

1eg and when Bostic ajpliesthe sistburstofOC spray. Thevideo thussoundly contradicts
Canady's allegationsthatthese usej of force were m aliciousbecause they were unnecessary to

restoreorder,andthecourtcannctcrediithisportion ofhisaccountonsummaryjudgment. Iko,
535 F.3d at 230. Accordingly, based on the video footage, the cotlrt concludes that no

reasonablejury could 5ndthateitheroftheseusesofforce wasexcessive force in violation of
the Eighth Amendment. Therefore,the courtwillgrantsummary judgmentasto claim (1)
againstHodgesand claim (2)againstBosticastohisinitialuseofOC spray againstCanady.
       The èourtcnnnot agree that Canady's version ofthe ofscers'otheruses offorce is so

inconsistentwith the video footagethatno reasonablejury could believe him. Afterthefirst
bttrstofOC spray,the cameras'viewsofthe fghting inm atesare soon partially obsctlred by a

bench or officers' bodies. The video is also shot from a distance, m nking it div cult to

distinguish when Bostic applies the second burstof OC spray or whatthe inm ates are doing

Wàen the dog bites canady. Finding genuine issues ofmaterialfactln dikpute between the
parties'accounts,the courtwilldeny the defendants'motion forsummary judgmentasto the
remainderofclaim (2)andclaim (3).
                                  D . The M edicalClaim s.

       W hited,relying on the attached m edical records,öffers this account of events in his

ao davit. On Jtme25,2015,W hited responded to arequestform edicalassistanceand arrived to

find Canady in theshowerarea.According to W hited'sm edicalnotes,Canady reported thathe


                                             8
had been shotin theback ofthehead and bitten by a dog on hisleftann and rightthigh. W hited

also noted thatCanady wascomplaining aboutthe continued effects ofthe exposureto the OC

rotmd and spray. W hited exnmined Canady and foundno sign ofinjury to llishead orhisleft
0   .

        W hited observed three areas of broken skin on Canady's right thigh- a one-inch

laceration showing a small nmotmt of blood and two sm aller ones that showed no active

bleeding. He also saw a sm allmnountofblood on Canady'sboxershorts,butdid notfind any

otherinjuriesontheinmate.W hitedencomaged Canadyto conthmerinsingofftheOC residue
in the shower. He also gave Canady triple antibioticointmentto apply to llisrightthigh,and the

inm atereceived atetmmsshotthatsnm eday.

        On June 30,2015,anotherproviderexnmined Canady and docum ented thatthe dog bite

areawasSdhealing we1l.'' M em.Supp.'Sllmm .J.Ex.A,W hitedAff.! 11,ECF No.58-1. The
                                     '
                                 ,

institutionalphysician exnm ined Canady on July 2,2015,and observed thatthe dog bitewotmd

wasGçscabbedup.''J#.at!12.Thedoctorfoundnoneedforadditionaltreatment.
        An inm ate's Eighth Am endm ent protections against cnzel and tmusual punishm ent

include a rightto the m edicalcare necessary to address his sedousm edicalneeds. Estelle v.

Gnmble,429U.S.97,103-04 (1976). Specifically,apdson offcial's'sdeliberateindifferenceto
an inm ate's serious niedicalneeds constimtes cnleland tmusualptmishment tmderthe Eighth

Amendment''Jacksonv.Lichtsey,775F.3d 170,178(4th Cir.2014).
        The firstpartofthislegalstandard isobjective. Itrequiresshowing thatthe inmate's
m edical condition is ççserious--one that has been diagnosed by a physician as m andating

treatm entor one thatisso obvious thateven a lay person would easily recognize the necessity

for a doctor's attention.'' JZ The second,deliberate indifference partof the standard is


                                              9
subjective.Theplaintiffmustshow thatthedefendantknew ofanddisregardedanexcessivedsk
toinmatesafetyorhealth.Farmerv.Brezman,511U.S.825,837(1994).
       W hitedarguesthattheinjuriesheobserved on Canady'sbody onJune25,2015,werenot
sufsçiently seriousto triggera constimtionalclaim . He'relieson llisown description ofthe size

ofthe dog bites and the amotmtofblood he saw. W hited also asserts thathe did notdisregard

the risk ofharm these injuriesposed,becausehe provided antibiotic ointmentand the tetatms
shot,andencouraged cqntinued showering.

       In responseto W llited's evidence,Canady presents his declaration. He deniesreporting

thatthe OC canisterstnlck him in thè head orthatthe dog bithisleftarm ,becausethe canister

struck him in the back ofhisrightthigh and the dog bithim on his rightforeann and hisright

hip. Canady derlies receiving any antibiotic ointm ent f'
                                                        rom W hited. He also complains that

Whiteddiénotofferpainmedicationforthedogbites,whichheclaimswereççmuchlargert11a11''
thewoundjW hheé's'
                 nbtesdescribed.Decl.! 19,ECFNo.71-2.
       On the current record, the courtfinds that Canady has presented genuine issues of

m aterialfactin disputeon which a'
                                 rationalfactfndercould bepersuadedthatW hited acted with

deliberate indifference to Canady'ssedous medicalneedson Jtme 25,2015. Jackson,775 F.3d

at178.Accordingly,thecourtwilldenyW hited'smotionforsummmyjudgment.
                                    111. CONCLUSIONJ

       Forthestated reasons,thecourtconcludesthatthemotion forsllmmaryjudgmentsled
by defendantsBarbetto,Bostic,andHodgesmustbegranted astoclaim (1)agaiilstHodgesand
claim (2)againstBostic,regardinghisinitialuseofOC spray againstCanady.Themotionmust
be'denied,however,as to the other excessive force claim s againstBostic and Barbetto. The




                                             10
courtalsoconcludesthatthemotion formlmmaryjudgmentfiledby defendantW hited mustbe
denied. Thecourtwilldirecttheclerk to schedule,theremaiqing claim sfortrial.

      An appropriateorderwilleùterthisday.
                        #
      ENTER:This 16 dayofMarch,2020.

                                                Seni rUnited StatesDistrictJudge
